Citation Nr: 1718958	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-31 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for left shoulder disability.

2. Entitlement to service connection for back disability, to include as secondary to service-connected right knee tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2010 rating decision by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs. In that rating decision, the RO denied service connection for left shoulder and back disabilities.

In a September 2014 decision, the Board denied service connection for left shoulder and back disabilities.

The Veteran appealed the September 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court). The parties (the Veteran and VA) submitted to the Court in December 2015 a joint motion to vacate the portion of the September 2014 Board decision that denied service connection for left shoulder and back disabilities, and to remand those issues to the Board for readjudication. The Court granted that joint motion.

In March 2016 the Board remanded the case to the RO for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Any left shoulder injury in service resolved in service without residual pathology; left shoulder disability including arthritis that was found several years after service is not related to any injury, disease, or other events during service.


2. Back disability manifested by pain that was reported more than a year after service is not attributable to any injury or disease during service; the existence and treatment of right leg injury and right knee pain during service do not indicate that any back disorder existed during service; and service-connected right knee disability including tendonitis has not caused or aggravated current back disability.


CONCLUSIONS OF LAW

1. Current left shoulder disability including arthritis was not incurred or aggravated in service and is not presumed to be service connected. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. Current back disability including arthritis was not incurred or aggravated in service, is not presumed to be service connected, and was not caused or aggravated by service-connected right knee disability including tendonitis. 38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

The RO provided the Veteran notice in a letter issued in June 2009. In that letter, the RO notified him what information was needed to substantiate claims for service connection. The letter also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. In the 2016 remand the Board instructed the RO to seek any additional service treatment records for the Veteran. The Board instructed the RO to ask him to submit private treatment records from a Dr. B and a Dr. R. (each of whom he had cited as supporting his claims). The Board instructed the RO to schedule a new VA medical examination to address the likely etiology of the disabilities of his left shoulder and back. The RO sought his complete service treatment records and learned that no further records are available. The RO asked him to submit private treatment records. He submitted additional private treatment records and indicated that the new submissions included records from Drs. B. and R. He had a new VA medical examination that addressed the likely etiology of the disabilities of his left shoulder and back. The RO substantially fulfilled the remand instructions. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Left Shoulder

The Veteran contends that his current left shoulder disability that began with a sports injury during service. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he sustained a sports injury of his left shoulder during service while he was stationed in Scotland, in approximately. His service personnel records show that he was stationed in Scotland from 1969 to 1971. He asserts that records of treatment for that injury are missing from his service treatment records that are associated with his claims file. In the March 2016 remand the Board instructed the RO to request from the appropriate government records facilities his complete service treatment records. In March 2016 the RO requested his complete service treatment records. In August 2016 a government records facility responded that all of the Veteran's available service treatment records had been uploaded to the Veteran's electronic claims file. The Board concludes that no additional service treatment records are available.

The available service treatment records include records of treatment for musculoskeletal injuries and symptoms, including sports injuries and injuries sustained in 1968 through 1971. Briefly, he was treated for a sports injury to a right leg muscle in February 1962, and sports injuries to his left mandible and left knee in March 1962. He was treated for right hand and wrist pain in May 1969 and a sports injury of the left knee in October 1969. He was seen for right knee pain in March 1971, for nose injury in a motor vehicle accident in December 1971, and in March 1972 for right hand pain due to an old injury. On medical history and examination at reenlistment in May 1973 no problem effecting either shoulder was reported or found. In August 1973 and October 1973 he reported right knee pain. In December 1973 he reported neck pain. He was treatment in June 1974 for left knee pain with a history of injury in August 1973, and in July 1974 for a sports injury to the left foot. He was seen in February, April, and May 1975 for right ankle injury, and in July 1976 for pain in his hips and feet from previous injuries. In treatment in September 1976 he reported pain in his right shoulder, injury of his right thumb, right ankle bursitis, and pain in his right knee and right great toe. The records do not reflect any report of injury or symptoms involving the left shoulder. On a report of medical history in January 1978, for retirement from service, he reported a right knee problem and did not report any other musculoskeletal problems. On the report of an examination for retirement the examiner checked normal for the condition of his upper extremities and other musculoskeletal areas. He denied a history of having a painful or trick shoulder or recurrent back pain. 

After separation from service the Veteran filed in January 1979 a claim for service connection for disabilities including right knee disability. On VA medical examination in March 1979 the Veteran did not report and the examiner did not find any shoulder problems.

The claims file contains records of post-service treatment of the Veteran from the 1990s forward. In private treatment in November 1995 he was noted to have a history of acromioclavicular (AC) joint arthritis. Imaging shower loss of cortical definition consistent with early post traumatic osteolysis or other arthritic change. In November 2000 E. E. B., M.D., performed surgery on the Veteran's left shoulder. Dr. B. found a tear in the glenoid labrum and a tear in the rotator cuff. Surgery included debridement of the labrum tear and repair of the rotator cuff tear. The operation report did not address the origin or age of the tears. Notes of treatment by chiropractor K. D. M., D.C., in March 2001 reflect that the November 2000 surgery was followed by physical therapy in January and February 2001. In March 2001 the Veteran reported left-sided neck and shoulder pain. Dr. M. found evidence of adhesive capsulitis of the left shoulder and cervicobrachial radicular neuralgia.

In January 2002 the Veteran reported shoulder pain and a history of a frozen shoulder, treated with physical therapy. In February 2003 he reported right shoulder pain. The treating clinician's impression was bursitis. In December 2003 the Veteran reported right shoulder pain. In September 2004 he reported a history of left shoulder surgery. In March 2005 he reported right shoulder pain. In July 2005 he reported continuing right arm pain. The treating clinician's impression was biceps tendonitis.

In April 2009 the Veteran submitted a claim for service connection for multiple disorders, including left shoulder disability described as residual to injury during service in 1968. He stated that in 1999 Dr. B. operated on the shoulder and found cartilage damage from the 1968 injury.

In a June 2009 statement the Veteran wrote that during service in 1968 in Scotland he injured his left shoulder while playing flag football. He stated that x-rays were negative and he was in a sling for one week. He related that the shoulder had hurt ever since. He stated that Dr. B. initially diagnosed a torn rotator cuff and in surgery found torn cartilage. He reported that the surgery helped but that he continued to have pain.

In private treatment in December 2009 the Veteran reported a history of arthritis-like problems for 40 years.

In a February 2010 statement the Veteran contended that records of joint pain in service from 1969 forward are evidence of the beginning of arthritis. He stated that he continued to have arthritis and other problems in joints including his shoulders.

In private treatment in September 2010 the Veteran reported pain and a burning sensation between his shoulder blades. Thoracic spine x-rays showed multilevel degenerative disc disease and degenerative changes.

In January 2011 the Veteran and his wife each wrote that while he was stationed in Scotland he sustained left shoulder injury playing flag football, and had to wear a sling for about two weeks. 

On VA examination in June 2011 the Veteran reported that he tore his left shoulder playing flag football in service in 1968 or 1969. He stated that in 1999 he had left shoulder pain addressed by surgery, and that the surgeon told him that the cartilage in that shoulder was gone. Left shoulder x-rays showed mild degenerative disease at the acromioclavicular joint and no disease at the glenohumeral joint. The examiner reported having reviewed the Veteran's claims file. The examiner noted that the service treatment records did not contain any complaints regarding the left shoulder.

In VA treatment in August 2011 the Veteran reported having joint pain and arthritis in his hands, shoulders, knees, and hips.

In April 2016, in addressing the Veteran's left shoulder pain, Dr. B. ordered a CT scan. The interpreting physician found age-appropriate AC joint changes, no evidence of glenohumeral arthritis, calcific deposits that could represent bursitis, and large bridging osteophytes on the cervical and thoracic spine. 

On VA examination in April 2016 the Veteran reported that in a flag football game during service in 1969 or 1970, another player forcefully pushed back his left arm. He stated that he had an x-ray and the arm was put in a sling for two weeks. He reported that he returned to full duty, but that from the injury through the present his left shoulder hurt, particularly with certain activities such as golf. He stated that after service, in 2000, Dr. B. diagnosed a rotator cuff tear and performed surgery. He indicated that in 2013 or 2014 the left shoulder began to hurt again. The examiner reported having reviewed the Veteran's claims file. The examiner found limitation of motion and pain on motion of the left shoulder, and noted the diagnosis of AC joint arthritis and a calcium deposit. The examiner expressed the opinion that it is less likely than not that the Veteran's left shoulder disability was caused by any injury or other event in service. She explained that on service reenlistment and retirement examinations there was no report or finding of left shoulder problems. She noted that the earliest post-service report of left shoulder problems was more than ten years after service.

Records show treatment of the Veteran during service for musculoskeletal pain and injuries in multiple areas, but not in his left shoulder. On examinations at separation from service and about a year after separation from service there was no complaint or finding of any left shoulder problem. From the 1990s forward physicians noted that he had AC joint arthritis in his left shoulder. That arthritis was not found within a year after his service, so there is no basis to presume service connection. In surgery in 2000 Dr. B. found injuries in the shoulder. His report does not address the age of those injuries, however. From 2009 forward the Veteran recalled a left shoulder injury in service and left shoulder pain continuing after that injury. The Veteran and his wife are in a position to recall an injury and treatment in service. On the question of whether injury in service was followed by a chronic problem that continued or recurred through the remainder of service and afterward, however, the finding of normal shoulders on the 1978 retirement examination and the absence of left shoulder complaints at the 1979 VA examination are more persuasive than the Veteran's recollections many years later. The greater persuasive weight of the evidence is against a connection between events in service and the current left shoulder disability.

Back

Effective from the Veteran's separation from service the RO established service connection for a right knee disability, described as tendonitis. The Veteran contends that he has low back disability that had onset during service. He asserts that symptoms in his right knee during and since service are evidence that a lumbar disc disorder was present during service. Through his claim of a relationship between his service-connected right-knee disability and a claimed back disability, he has at least indirectly raised the question of secondary service connection, that is, that his service-connected right knee disability caused or has aggravated a back disability. 

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

As noted above, the available service treatment records for the Veteran contain numerous reports of musculoskeletal injuries and pain. In February 1962 he was treated for right leg pain with onset while playing basketball. The treating clinician found a pulled gracilis muscle. The Veteran reported right knee pain in treatment in March 1971, August and October 1973, and September 1976. In treatment in December 1973 he reported neck pain. In June 1976 he reported pain in his hips. The records do not include any reports of injury or symptoms involving the middle or lower back. On a report of medical history in January 1978, for retirement from service, the Veteran reported a right knee problem and did not report any other musculoskeletal problems. On the report of examination for retirement the examiner checked normal for the condition of the Veteran's spine.

After separation from service the Veteran filed in January 1979 a claim for service connection for disabilities including right knee disability and a prostate disorder. On VA medical examination in March 1979, the Veteran described prostate disorder symptoms and stated that he also was having some chronic low back pain. 

In private treatment in January 1992 the Veteran was seen for radicular symptoms with radiation to the right leg. Lumbar spine MRI showed lumbar degenerative change, disc bulges, and annular bulges.

In private treatment in January 1999 the Veteran reported having had pain in his low back and right leg for years. Private physician B. O. R., M.D., ordered imaging. Lumbar myelogram suggested spinal stenosis with mild nerve root compression at the L2-L3 and L3-L4 levels. CT scan showed mild facet sclerosis at L5-S1 and minimal annular bulging at L4-L5.

In private treatment in August 2002 and October 2004 a physician noted that the Veteran had osteoarthritic pains in his back, legs, and hands. In April 2006 and July 2006 the Veteran reported having pulled muscles in his back. In October 2006 he reported back pain. In April 2007 he reported upper back pain. Thoracic spine x-rays showed moderate hypertrophic changes in the lower thoracic spine. In May 2007 he reported decreased but ongoing back pain. In June 2008 he reported a long history of low back pain. In February 2009 he reported back pain.

In April 2009 the Veteran submitted a claim for service connection for multiple disorders including back problems. In a June 2009 statement he indicated that in post-service treatment for right knee problems he underwent imaging of his back that showed spine degeneration and disc bulging. He reported that Dr. R. expressed the opinion that some symptoms in his right leg were attributable to disc problems and not to knee disorders.

In private treatment in December 2009 the Veteran reported a history of arthritis-like problems for 40 years.

In a February 2010 statement the Veteran contended that records reflect joint pain during service are evidence of the beginning of arthritis during service. He stated that he continued to have arthritis and problems in joints including his hips and his upper back. He stated that in 1999 Dr. R. told him that he had bone spurs in his upper back. In a June 2010 statement the Veteran asserted that his right knee problems during service were evidence that he had a back problem during service. He stated during the twenty years following his retirement from service he had frequent medical treatment for knee pain. He reported that in 1999 Dr. R. found that his right knee symptoms were caused by a back problem, and always had been.

In private treatment in September 2010 the Veteran reported pain and a burning sensation between his shoulder blades. Thoracic spine x-rays showed multilevel degenerative disc disease and degenerative changes.

In a statement that VA received in October 2010 the Veteran expressed the belief that joint pain that he experienced in service and since was due to arthritis. He stated that his joint pain including pain in his upper and lower back.

In VA treatment in August 2011 the Veteran reported having joint pain and arthritis in his hands, shoulders, knees, and hips, and having lumbar disc disease. He stated that he had a long history of intermittent sharp pains in his right knee, and that those pain eventually were diagnosed as radicular from his lumbar spine.

The Veteran had programs of private physical therapy for low back pain beginning in May 2013, October 2014, March 2015, and September 2015. In March 2015 he reported chronic an episode of exacerbated low back and left buttock pain that began in January 2015. Notes from September 2015 reflect recent lumbar spine surgery with fusion from L2 to L4. In April 2016 CT showed large bridging osteophytes on the cervical and thoracic spine, and stenosis and marked degenerative changes of the cervical spine.

On VA examination in April 2016 the Veteran reported that his back started to bother him at the end of his Navy career. He stated that over the years he developed worse  right knee pain after playing golf. He related that at those times his wife massaged the knee and he got relief. He reported that he eventually had to give up golf and that then his right knee pain resolved. He indicated that later Dr. R. reviewed a myelogram and told him that his right knee pain was coming from his back. He stated his back pain worsened over time, and in 1992 MRI showed problems. He reported that presently back pain limited his activity.

The examiner reported having reviewed the Veteran's claims file. The examiner found limitation of motion and pain on motion of the thoracolumbar spine. The examiner expressed the opinion that it is less likely than not that the Veteran's back arthritis and disc disease was caused by any injury or other event in service. She explained that no back pain was reflected in service records, that an examiner found his back normal on examination at separation from service, and that there was no record of back pain earlier than 1992. She expressed the opinion that it is less likely than not that the Veteran's right knee tendonitis caused his low back disability. She explained that there is no physiological or anatomical connection between his right knee tendonitis and the arthritis and degenerative disc disease in his back. She noted that there was no documentation of a chronic altered gait over the years, such as could change body mechanics and cause back arthritis. She found that the symptom and treatment history, with resolution of right knee problems after stopping playing golf, indicated that his right knee problem was separate from and not related to his back arthritis. With respect to the Veteran's report that a physician indicated that his right knee pain was actually referred pain from his back, the examiner noted that there was no indication that the physician had reviewed the Veteran's service treatment records. The examiner opined that therefore the physician's retrospective diagnosis lacked a basis in evidence and was pure conjecture. The examiner expressed the opinion that it is more than likely that his back disability had worsened due to aging, physical activity, and wear and tear over time.

Records reflect that during service the Veteran reported injuries and pain in multiple areas, but the available records do not show any report of back pain. At separation from service he reported a right knee problem but no other musculoskeletal problem. In claiming service connection for disabilities in January 1979 he did not claim any disability involving his back. On VA examination of the Veteran in March 1979, a little more than a year after service, he reported chronic low back pain. Spinal arthritis was not found during the year following separation from service, so there is no basis to presume service connection for the arthritis that was found years later. On the question of whether any back disorder was present during service, the absence of reports during service of back symptoms and the finding of a normal spine on the separation examination are more persuasive than the March 1979 reported of chronic back pain.

The Veteran contends, based on medical findings, that his low back problems cause right knee pain, and that therefore his recorded right knee pain during service indicates that low back problems existed during service. Dr. R.'s opinion as described by the Veteran is not available in writing in the assembled records. Imaging that Dr. R. ordered in 1999 showed lumbar nerve root compression, but the assembled medical records do not include any conclusion or opinion from Dr. R. In any case, the VA physician who examined the Veteran in 2016 persuasively opined that any such opinion would be conjecture without review of earlier medical records. In fact, the Veteran's assembled service treatment records reflect a right leg muscle injury in 1962 and multiple reports of right knee pain in the 1970s. Those records do not reflect any reports of mid or lower back pain. As there is no available written record of the reported opinion by Dr. R., that right knee symptoms during service are evidence of back problems during service, as such opinion would be of limited value without a basis in review of older medical records, and as the service medical records show right leg and knee problems in service without showing and mid or low back symptoms, the greater persuasive weight of the evidence is against the existence of a back disorder during service.

The VA physician who examined the Veteran in 2016 opined against a likelihood that his right knee disability caused or has aggravated his post-service back arthritis and disc disease. She noted that the records do not indicate that the Veteran's right knee disability altered his body mechanics or gait over a period of years. No clinician has supported the likelihood of such causation or aggravation. Thus the preponderance of the evidence is against service connection for current back disability as secondary to the right knee disability. As the preponderance of the evidence is against direct or secondary service connection for back disability, the Board denies service connection.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for left shoulder disability is denied.

Entitlement to service connection for back disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


